Title: From George Washington to Lord Dunmore and Council, 3 November 1773
From: Washington, George
To: Dunmore, John Murray, fourth earl of,Council



My Lord, & Gentlemen
[c.3 November 1773]

The whole quantity of 200000 Acres of Land granted by the Hon: Robt Dinwiddie’s Proclamation of the 19th of Feby 1754 being now fully obtaind (within the number of Surveys limitted) and the last Certificates thereof lodgd in the Secretarys Office, I take the liberty, humbly to inform your Excellency and Honrs that the Surveys formerly made, are already Patented agreeably to an Order of Council of the 6th of Novr 1772, and that the Certificates lately returnd, & unappropriated, are for



Acres




28400




21941




7276




7894




6788



In all
72299
Acres.


It is also necessary to inform the Board, that the following Claims, including not only those wch were given ⟨in on⟩ the  day of Octr 1771, but all such as have ⟨been⟩ enter’d ⟨sin⟩ce, are yet to be allowed, and satisfied accordingly.


Colo. Joshua Fry’s heir, being short of his full qty at the last distributn
7242 Acs.


George Washington, also short of his qty at that distribution
453


Colo. Muse & others
Do
Do
199


Andw Wagener
Do
Do
2572



John Savage
Do
Do
2572


Doctr James Craik
Do
Do
394


Robt Stobos heir for his full proportn of the 200,000 Acres
9000


Jacob Vanbraam
Do
Do
9000


William Bronaugh
Do
Do
6000


James Tower’s heir
Do
Do
6000


Thomas Bullet
Do
Do
2500


John Wrights heir
Do
Do
2500


John David Wilper
Do
Do
600


Andw Fowler 400 Thos Napp 400

800


Arthr Watts decd 400 Jesse May 400

800


Fras Self 400 Robt Murphey 400

800


Robt Stewart 400 Jno Smith 400

800


Alexr Bonny 400 Wm Horn decd 400

800


William McAnulty

400


In all

53432 Acs.


This qty of 53432 Acs. of Land, taken from the amts of the Surveys on the other side, leaves of the 30,000 Acs. (set apart in Oct. 1771 for satisfying any claims wch might thereafter come in, & for the further purpose of reembursing the few who had been at all the trouble & the whole risque) 18867 Acs. which, if appropriated to those who were full in advance at that time, & distributed according to the former propns, will go thus—


To Geo. Washington
3500
To Andw Lewis
2100


Geo. Muse
3500
Peter Hog
2100


Geo. Mercer
2800
John West
1400


Adam Stephen
2100
James Craik
1400


And, if this Method of proportioning the 18867 Acres of Land is approvd of by yr Excely & Ho[no]rs, & you shall please to order as before, an Association of Names into each Patent so as to bring the amt of their sevl Claims as near to the qty of Land in the Survey as may be, the following method of doing it, probably will be found to answr as well as any other, as it cost some hours in shifting & changing the Claims from one Survey to another to bring them ⟨so⟩ near; but if any other method is better approvd of, it cannot but be equally agreeable to the Parties concernd, as chance, at all events, must have the Governmt of this matter.



The Tract of 7276



To Geo. ⟨Wash⟩ington ⟨for⟩ his diff[icienc]y of the last Distribn
453


& for his di[viden]d of the 18867 Acs.
3500



3953


To Geo. Muse—the residue
3323



7276


The Tract of 28400



To Captn Stobos heir in full
9000


Captn Vanbraam
9000


The Represente of Jas Towers, ded
6000


Andw Fowler 400 Thos Nap 400
800


Arthr Watts deceasd
400


Jesse May (Assignd Jno. Fox)
400


Frans Self 400 Robt Steuard 400
800


Robt Murphy 400 Jno. Smith 400
800


Alexr Bonny 400 Wm Horn decd 400
800


Wm McAnulty
400



28400


The Tract of 7894



To Willm Bronaugh in full
6000


Doctr Craik for his diffy at the last distribn
394


Ditto for his dividd of the 18867 Acres
1400



1794


Colo. Muse for the residue
100



7894


The Tract of 6788



To Andw Wagener for his diff. at the last distribution
2572


Jno. West his dividd to the 18867 Acs.
1400


Colo. Mercer for the remainder of the Tract wch with what he recd over his propn at the last distribution is more than pays him
2816



6788


The Tract of 21941



To the heir of Colo. Fry for his diffy at the last distribution
7242


Jno. Savage Do Do
2572


Thos Bullet in full of the Grant
2500


Willm Wright decd Do Do
2500


John David Wilper
600


Adam Stephen for his dividd of the 18867 Acs.
2100



Andw Lewis
2100


Peter Hog
2100



21941


As the Issuing of the Patents for these Lands ⟨will⟩ put an end to the business of this Grant (of 1754) so far as de⟨pen⟩ds upon yr Excely & Honrs, I would beg leave to offer two points of ⟨mater⟩ial ⟨cons⟩equence ⟨to s⟩ome of the ⟨Gra⟩ntees, to the serious consi⟨deration &⟩ determination of the Board.
The first is—As none of the Patentees (under the mode adopted of Granting the Land to numbers in the same Patent) can be ascertaind of their particular Property therein till a legal division is established, wch, (as in the case of a late Grant of 28627 Acs. to 60 odd Patentees, is scarce practicable to accomplish, & of consequence, the savg of the Land by Cultivation & Improvemt next to Impossible, by wch means the intended Bounty offerd for a valuable consideration is not only rendd void, but to those who have contributed to the expence, evidently injurious, inasmuch as they have paid for that wch it is not in their power to come at) I say under these Circumstances, whether some expedient cannot be hit upon to serve those, who are willing, and desir[ou]s of complyg with the Tenor of the Grant, either by prolonging the time of Cultivation, if this can be done, or by directing each Man’s share in any Patent to be laid off (⟨if⟩ the division is not effected by consent of Parties) within a certain limitted period, of wch publick notice to be given, as each Pantentee thereafter shall respectively apply to the Surveyor; who may be instructed to lay the same in one body, & in a good figure, to prevent injustice.
The Second matter to be offered is—whether something cannot, & if it can ought not to be done, to compe⟨l⟩ those who have never paid one farthing, or taken one single step towards obtaining these Lands (not even the Fees of Office on their own particular Tracts) to contribute in proportion to the qty of Land they have, & are to receive? Without something of this sort can be done previous to the Patenting, or in the Patenting of these Lands, nothing is to be expected from them afterwards; for where Men (I am speaking of those who hold principal Shares in this Gran⟨t⟩ for as to the common Soldiery, little ever was expected from them) are found so remiss, after repeated exhortation,

as neither to afford time, or Money, for the purpose of conducting a Work which could not possibly have gone on without both; little of the latter is to be expected after the business is at end, and their Patents delivered to them, unless letigeous Law suits are commenc’d, some of wch against Infants, & some against Persons beyond Sea; & without this, I must, after having been already saddled with almost the whole trouble, & many Expences peculiar to myself, submit to considerable loss; as I have been obliged to advance all the Fees of Office—answer many drafts of the Surveyor—& considerd I dare say by him, as liable for his whole Fees; assuredly hav⟨ing⟩ one, in that case, for the beforementioned Tract of 286⟨27⟩ Acres Patented to the common Soldiery to pay for w⟨ith⟩out (I fear) their being a penny the better of it ⟨as no step⟩ hath yet been taken to obtain ⟨a di⟩vision—one year of the three gone—& one half of them may never more be heard of.
I have thus, may it please your Excely & honrs, endeavourd to draw the whole of this matter into one short view, to save you the trouble of refering from one Order of Council to another—I have now to beg pardon for the trouble I have had occasion, from time to time to give in prosecuting this matter—& have the Honr to be Yr Lordships & Honrs Most Obedt & Most Hble Servt

Go: Washington

